Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a movement unit that moves in claim 1 which is interpreted as movement unit 23 in par. 29
a scattering means in claim 4 is interpreted as a polygon mirror 87 as scattering means in par. 40
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040112880 A1 SEKIYA (hereinafter “SEKIYA”) in view of US 20120298649 A1 NAGATA (hereinafter “NAGATA”) in view of US 9054176 B2 Lei (hereinafter “Lei”) in view of US 20190389000 A1 Ting (hereinafter “Ting”). 
A laser processing apparatus (fig. 1) comprising: a chuck table (chuck table 36) that holds a plate-shaped workpiece (adsorption chuck 361, par. 29); a laser beam irradiation unit (laser beam shining unit 5) that irradiates the workpiece held by the chuck table with a laser beam to perform processing (par. 41 to 44); and a movement unit (moving means 37) that moves the chuck table and the laser beam irradiation unit relatively (par. 30), wherein the laser beam irradiation unit includes a laser oscillator (laser beam oscillation means 522) that emits the laser beam (par. 34 and 35), a light condenser (optical condenser 524) that condenses the laser beam emitted from the laser oscillator and irradiates the workpiece held by the chuck table with the laser beam (par. 34 rand 35), .  SEKIYA does not teach and a liquid layer forming instrument that is disposed at a lower end of the light condenser and forms a layer of a liquid on an upper surface of the workpiece, the laser oscillator includes a first laser oscillator that emits a first laser beam with a short pulse width and a second laser oscillator that emits a second laser beam with a long pulse width, and a same place on the workpiece is irradiated with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit, and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece.  NAGATA teaches, except where struck through,  and a liquid layer forming instrument (116c, 126, 120, FIG. 10) that is disposed at a lower end of the light condenser (focusing optical system 106) and forms a layer of a liquid on an upper surface of the workpiece (liquid jet column J par. 53), NAGATA does not teach the laser oscillator includes a first laser oscillator that emits a first laser beam with a short pulse width and a second laser oscillator that emits a second laser beam with a long pulse width, and a same place on the workpiece is irradiated with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit, and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece.  Lei teaches, except where struck through, the laser oscillator includes a first laser oscillator (femtosecond laser 665) that emits a first laser beam with a short pulse width (column 12 lines 3 to 38) and a second laser oscillator (second laser 666) that emits a second laser beam with a long pulse width (column 12 lines 3 to 38 teaches the second laser to be a femtosecond laser or otherwise), and a same place on the workpiece is irradiated with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit (column 12 lines 3 to 38), Ting teaches and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece (par. 83 and 84 teach that it is known in the art to vary laser wavelength parameters to match the linear absorption characteristics of the target material, therefore, it is obvious to use different laser beam profiles to match the absorption characteristics of two materials, in the case of the instant application, liquid and wafer, to induce plasma generation).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the SEKIYA reference, to include and a liquid layer forming instrument that is disposed at a lower end of the light condenser and forms a layer of a liquid on an upper surface of the workpiece, the laser oscillator includes a first laser oscillator that emits a first laser beam with a short pulse width and a second laser oscillator that emits a second laser beam with a long pulse width, and a same place on the workpiece is irradiated with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit, and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece, as suggested and taught by NAGATA, for the purpose 

Regarding claim 2, NAGATA teaches, wherein the liquid layer forming instrument (116c, 126, 120, FIG. 10) includes a casing (fig. 10 128) having a bottom wall that forms a gap with the upper surface of the workpiece (w in fig. 10), a liquid supply part (liquid oscillating chamber 126) that is formed on a sidewall of the casing  (fig. 10) and fills the gap (gap illustrated in FIG. 10 between casing 128) with the liquid through an ejection port (gap illustrated in FIG. 10 between casing 128) formed in the bottom wall and causes the liquid to flow down (FIG. 10), and a transparent part (window 122) that is adjacent to the ejection port and is formed in the bottom wall and permits passing of the laser beam (beam transmitted therethrough in FIG. 10; par. 92), and the workpiece is irradiated with the laser beam through the transparent part and the layer of the liquid that fills the gap (par. 92 to 95).  
Regarding claim 3, NAGATA teaches, wherein the ejection port (port below 126 illustrated in FIG. 10) is formed of a slit that extends in a processing feed direction (slit is in vertical direction along the direction of the jet liquid column J as illustrated in FIG. 10).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040112880 A1 SEKIYA (hereinafter “SEKIYA”) in view of US 20120298649 A1 NAGATA (hereinafter “NAGATA”) in view of US 9054176 B2 Lei (hereinafter “Lei”) in view of US 20190389000 A1 Ting (hereinafter “Ting”) in view of US 20110042362 A1 Maehara (hereinafter “Maehara”). 

Regarding claim 4, Maehara teaches, wherein the laser beam irradiation unit (processing head 7) further includes scattering means (mirror 72) that scatters the laser beam in a processing feed direction (par. 27).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the SEKIYA reference, to include wherein the laser beam irradiation unit further includes scattering means that scatters the laser beam in a processing feed direction, as suggested and taught by Maehara, for the purpose of providing an advantageous means to direction-change downwardly a laser beam oscillated (par. 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763